CANTY, J.
I concur.- Where the minds of the parties attempting to make an entire contract have never met as to all parts of it, the part of the supposed contract as to which their minds have met cannot be upheld, and the balance of the supposed contract rejected or rescinded. The supposed- contract cannot be carried out as far as it is according to the intention of both parties, and disregarded as far as it is not. In this case the parties have acted on the supposed contract, which was never made in fact or in form, have changed their condition, and cannot be placed in statu quo. Then the matter, as far as it has gone, must be adjusted on equitable principles. *136It was the intention of both parties that defendant should have possession of the premises, and should harvest, thresh and own this grain. Then it is equitable and just that he should be held to own it, and that proper compensation should be made to plaintiff: What the measure of that compensation should be we are not called upon at this time to determine.